JOHN R. GIBSON, Circuit Judge,
dissenting.
I respectfully dissent. It is true that the district court did not specifically address the question whether the declaratory judgment exception to the general rule of res judicata applies in this case. In my view, however, judicial economy suggests that we decide this question of law rather than remand it to the district court with the probability that the case again will come before us. If findings of fact were involved, different considerations would apply. Determination of legal questions, however, is within our purview.
In my view, Farley v. Missouri Department of Natural Resources, 592 S.W.2d 539 (1979), does not bar application of res judicata in this case. The exception established in Farley rests on reasoning offered in the Restatement (Second) of Judgments, § 76 (Tent. Draft No. 3, 1976), that an action for declaratory relief is not a suit against a party, but merely a request for a “judicial declaration as to the existence and *119nature of a relation” between the parties. Id. The Restatement, however, limits application of the exception to cases in which “a plaintiff seeks solely declaratory relief,” id, since only then is the action not directed against the party. In the earlier action, Cimasi did not seek solely declaratory relief. He also sought injunctive relief which was obtained in the circuit court and reversed in the court of appeals. Thus, he already had sought affirmative relief through a coercive remedy directed against the opposing party.
Federal courts must apply state rules of res judicata in determining the effect of state court judgments. Migra, 465 U.S. 75, 104 S.Ct. 892, 79 L.Ed.2d 56 (1984); Kremer v. Chemical Construction Corp., 456 U.S. 461, 102 S.Ct. 1883, 72 L.Ed.2d 262 (1982); accord Brown v. St. Louis Police Department, 691 F.2d 393, 395 (8th Cir.1982). We have not hesitated to apply res judicata in similar cases where a party fails to recover under one theory and attempts to relitigate the same claim under a different theory of recovery. Poe v. John Deere Co., 695 F.2d 1103, 1105 (8th Cir.1982); Brown, 691 F.2d at 396.
The declaratory judgment exception to the doctrine of res judicata is limited to cases in which only declaratory relief, and not additional affirmative relief, is sought. This rule makes sense and it is one that I believe the Missouri courts would accept. Since in the earlier action Cimasi sought declaratory and injunctive relief, res judica-ta should operate to bar the present action.
I would affirm the judgment of the district court.